DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/4/2022 were in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Status of Claims
This action is in reply to the amended claims filed on 2/4/2022, wherein:
Claims 1-8 have been amended.

Abstract
The abstract of the disclosure is objected to because it exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Specification
The substitute specification filed by the Applicant on 2/4/2022 resolves the previous objection to the specification and the specification has been entered.

Claim Rejections - 35 USC § 112
Applicant’s amendments of the claims resolves the previous rejections of Claims 1-8 under 35 U.S.C. 112(b) and the previous rejections are withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a system and method for an escrow settlement of a transaction between a seller and purchaser using different electronic money types, which is considered a judicial exception because it falls under Certain Methods of Organizing Human Activity such as commercial or legal interactions including agreements in the form of contracts and business relations.  This judicial exception is not integrated into a practical application as discussed below and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This rejection follows the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed Reg 4, January 7, 2019, pp. 50-57 (“2019 PEG”).  

Analysis
Step 1 (Statutory Categories) – 2019 PEG pg. 53 
Claims 1-8 are directed to the statutory category of a process.  

Step 2A, Prong 1 (Do the claims recite an abstract idea?) – 2019 PEG pg. 54
For independent claim 1, the claim recites an abstract idea of: an escrow settlement of a transaction between a seller and purchaser using different electronic money types.  The steps of: receives transaction information from a transaction site where an item is sold by the seller to the purchaser, upon notification of the transaction information, acknowledges completion of a deposit of a first electronic money type from a purchaser account of the purchaser designated by the transaction information to a first account and notifies a seller terminal of the completion of the deposit of the first electronic money type into the first account, and wherein the first electronic money type is equal to a payment for the item designated in the transaction information, and notifies the seller that the transfer is completed in response to receipt of an item receipt notification from the purchaser and in response to a payment instruction, wherein an amount of the second electronic money type corresponds to a payment equivalent to the first electronic money type, wherein the second electronic money type is different from the first electronic money type, and designated for receipt by the seller in the transaction information, acknowledges a balance on the second account, manages circulation of the first electronic money type from the purchaser account associated with associated with the purchaser terminal to the first account, receives notification of the deposit to the first account and acknowledges a balance on the first account; and provides instructions to complete money transfer to the second electronic money server, and manages circulation of the second electronic money type from the second account to the seller account associated with the seller terminal, when considered collectively as an ordered combination, recites the abstract idea of an escrow settlement of a transaction between a seller and purchaser using different electronic money types. 
For independent claim 8, the claim recites an abstract idea of: an escrow settlement of a transaction between a seller and purchaser using different electronic money types.  The steps of: receives transaction information from a transaction site where an item is sold by a seller to a purchaser, acknowledging to the purchaser and the seller, when notified of the transaction information, completion of a deposit of a first electronic money type from a purchaser account associated with a purchaser designated by the transaction information to a first account, wherein the first electronic money type is equal to the payment designated in the transaction information, acknowledges a balance on the first account, and manages circulation of the first electronic money type from the purchaser account to the first account; and transferring a second electronic money type from a second account to a seller account and notifying the seller that the transfer is completed in response to receipt of an item receipt notification from the purchaser and in response to a payment instruction, wherein an amount of the second electronic money type corresponds to a payment equivalent to the first electronic money type, wherein a type of the second electronic money type is different from the first electronic money type and designated for receipt by the seller in the transaction information, acknowledges a balance on the second account, and manages circulation of the second electronic money from the second account to the seller account, when considered collectively as an ordered combination, recites the abstract idea of an escrow settlement of a transaction between a seller and purchaser using different electronic money types. 
Independent claims 1 and 8 as drafted, are a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity such as commercial or legal interactions including agreements in the form of contracts and business relations.  For independent claim 1, the steps of: receives transaction information from a transaction site where an item is sold by the seller to the purchaser, upon notification of the transaction information, acknowledges completion of a deposit of a first electronic money type from a purchaser account of the purchaser designated by the transaction information to a first account and notifies a seller terminal of the completion of the deposit of the first electronic money type into the first account, and wherein the first electronic money type is equal to a payment for the item designated in the transaction information, and notifies the seller that the transfer is completed in response to receipt of an item receipt notification from the purchaser and in response to a payment instruction, wherein an amount of the second electronic money type corresponds to a payment equivalent to the first electronic money type, wherein the second electronic money type is different from the first electronic money type, and designated for receipt by the seller in the transaction information, acknowledges a balance on the second account, manages circulation of the first electronic money type from the purchaser account associated with associated with the purchaser terminal to the first account, receives notification of the deposit to the first account and acknowledges a balance on the first account; and provides instructions to complete money transfer to the second electronic money server, and manages circulation of the second electronic money type from the second account to the seller account associated with the seller terminal, considered collectively as an ordered combination, is a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity such as commercial or legal interactions including agreements in the form of contracts and business relations.  Based on similar reasoning and rationale, the steps of Independent claim 8 also recite Certain Methods of Organizing Human Activity.  Transferring electronic money for a transaction between a buyer and a seller upon receipt of an item by the buyer is a contractual agreement.  Hence all the steps of the claim considered collectively as an ordered combination, fall under the abstract idea of Certain Methods of Organizing Human Activity.   Hence all the steps of the claim, considered collectively as an ordered combination, fall under the abstract idea of Certain Methods of Organizing Human Activity.  If the claim limitations, under the broadest reasonable interpretation, covers Certain Methods of Organizing Methods of Organizing Human Activity, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Other than reciting the abstract idea, the independent claims recite additional elements including generic computer components such as “an electronic money escrow settlement system comprising an escrow servicer server that includes a transaction information acquisition unit, a money receipt processing unit, and a money transfer processing unit; a transaction site server, a seller terminal, a first electronic money server in communication with the escrow service server and a purchase terminal, and a second electronic money server in communication with the escrow service server and a seller terminal”, and nothing in the claims precludes the steps from being performed as Certain Methods of Organizing Human Activity.  Accordingly, the independent claims recite an abstract idea.  
Dependent claims 2-7 recite similar limitations as independent claim 1; and when analyzed as a whole are held to be patent ineligible under 35 U.S.C 101 because the additional recited limitations only refine the abstract idea further.  For instance in claim 2, the additional limitations of: wherein the transaction information includes purchaser information, seller information, and item information, and uses the purchaser information, the seller information, and the item information to notify the purchaser of an amount of the first electronic money type that is to be transferred to the first account from the purchaser account and to determine whether an amount of the first electronic money type that has been deposited to the first account is correct, under the broadest reasonable interpretation, are further refinements of Certain Methods of Organizing Human Activity such as commercial or legal interactions including agreements in the form of contracts and business relations, because these further describe the transaction information and the intermediate step of notifying the buyer of the amount of the money owed for the transaction.  
In claims 3, and 4, the limitations of: acquires shipment information of the item, and when failing to acquire the shipment information of the item subsequent to an elapse of a predetermined period after notification of the completion of the deposit, sends instructions to return the first electronic money type to the purchaser account from which the deposit to the first account was completed under a predetermined money-back condition; acquires delivery information of the item, and when failing to receive the item receipt notification from the purchaser, sends instructions to the transfer to the seller account the amount of the second electronic money type corresponding to the payment equivalent under a predetermined payment condition subsequent to an elapse of a predetermined period after confirmation of receipt of the item in reference to the delivery information, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial or legal interactions including agreements in the form of contracts and business relations because these further describe the intermediate steps for receiving an item receipt and also describe contingencies when the receipt is not received.
In claims 5-7, the limitations of: manages the balances in the first and second accounts, wherein the account management unit executes a process of at least one of paying out the first or the second electronic money type from the first account or the second account, respectively, of which the balance exceeds a set upper limit value or adding the first or second electronic money type to the first account or the second account, respectively, of which the balance falls below a set lower limit value, wherein the set upper and lower limit values are based on a purchase price of the item, wherein the set upper limit value is greater than the purchase price and the set lower limit value is below the purchase price; adds to an additional account all of or part of an amount equivalent to the second electronic money type, the additional account being used for an electronic money type that differs from the second electronic money type; and adds, through transfer from an additional account the first or second electronic money type that needs the adding, the additional account being used for an electronic money type that differs in type from first or second electronic money type that needs the adding, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial or legal interactions including agreements in the form of contracts and business relations because these further describe the intermediate steps of transferring money from the purchaser to the seller.  
Other than reciting the abstract idea, the dependent claims recite similar generic computer components as the independent claims, such as “the electronic money escrow settlement system, the first electronic server, the second electronic server, the money receipt processing unit, a delivery management server, the money transfer processing unit, an account management unit”.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

Step 2A, Prong 2 (Does the claim recite additional elements that integrate the judicial exception into a practical application?) – 2019 PEG pg. 54
This judicial exception is not integrated into a practical application.  In particular, independent claims 1, and 8 only recite the additional elements of “an electronic money escrow settlement system comprising an escrow servicer server that includes a transaction information acquisition unit, a money receipt processing unit, and a money transfer processing unit; a transaction site server, a seller terminal, a first electronic money server in communication with the escrow service server and a purchase terminal, and a second electronic money server in communication with the escrow service server and a seller terminal”.  A plain reading of Figures 1 and 2, and associated descriptions in the specification in at least: para. 0041 stating “the escrow service server is a computer such as a personal computer or workstation”, para. 0042 of the specification stating “escrow service server 1 includes a transaction information acquisition unit 11, a money receipt processing unit 12..., an electronic money mediation unit 13…, a money transfer processing unit 14…a delivery monitoring unit 12..., and an account management unit 16”, reveals that generic processors may be used to execute the claimed steps.  The additional elements of “an electronic money escrow settlement system comprising an escrow servicer server that includes a transaction information acquisition unit, a money receipt processing unit, and a money transfer processing unit; a transaction site server, a seller terminal, a first electronic money server in communication with the escrow service server and a purchase terminal, and a second electronic money server in communication with the escrow service server and a seller terminal” are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components (See MPEP 2106.05(f)) and limits the judicial exception to a particular environment (See MPEP 2106.05(h)).  Mere instructions to apply an exception using a generic computer component and limiting the judicial exception to a particular environment doesn’t integrate the abstract idea into a practical application in Step 2A.    Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Hence, independent claims 1, and 8 are directed to an abstract idea. 
Dependent claims 2-7, recite similar generic computer components as the independent claims, such as “the electronic money escrow settlement system, the first electronic server, the second electronic server, the money receipt processing unit, a delivery management server, the money transfer processing unit, an account management unit”.  The judicial exception is not integrated into a practical application because the additional elements in the dependent claims are also recited at a high-level of generality such that it amounts to more no more than mere instructions to apply the exception using generic computer components.  Therefore, the additional elements do not integrate the abstract idea into a practical application because they also do not impose any meaningful limits on practicing the abstract idea.  Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement of the functioning of a computer system itself; the claims do not effect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.   

Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) – 2019 PEG pg. 56
Independent claims 1, and 8 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “an electronic money escrow settlement system comprising an escrow servicer server that includes a transaction information acquisition unit, a money receipt processing unit, and a money transfer processing unit; a transaction site server, a seller terminal, a first electronic money server in communication with the escrow service server and a purchase terminal, and a second electronic money server in communication with the escrow service server and a seller terminal” to perform the steps of independent claim 1 for: receives transaction information from a transaction site where an item is sold by the seller to the purchaser, upon notification of the transaction information, acknowledges completion of a deposit of a first electronic money type from a purchaser account of the purchaser designated by the transaction information to a first account and notifies a seller terminal of the completion of the deposit of the first electronic money type into the first account, and wherein the first electronic money type is equal to a payment for the item designated in the transaction information, and notifies the seller that the transfer is completed in response to receipt of an item receipt notification from the purchaser and in response to a payment instruction, wherein an amount of the second electronic money type corresponds to a payment equivalent to the first electronic money type, wherein the second electronic money type is different from the first electronic money type, and designated for receipt by the seller in the transaction information, acknowledges a balance on the second account, manages circulation of the first electronic money type from the purchaser account associated with associated with the purchaser terminal to the first account, receives notification of the deposit to the first account and acknowledges a balance on the first account; and provides instructions to complete money transfer to the second electronic money server, and manages circulation of the second electronic money type from the second account to the seller account associated with the seller terminal, and based on similar reasoning and rationale for the steps of independent claim 8, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)) and limits the judicial exception to the particular environment of computers (See MPEP 2106.05(h)).  The additional elements of the instant underlying process, when taken in combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept in Step 2B.  
Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)); are well-understood routine and conventional, similar to the instant application claims which recite: “receives transaction information…, notifies a seller terminal of the completion of the deposit, notifies the seller that the transfer is completed, receipt of an item receipt notification,...receives a notification of the deposit in the first account and acknowledges a balance on the first account, …provides instructions to complete money transfer, and transferring a second electronic money…, ”.  Furthermore, MPEP 2106.05(d)(ii) provides that performing repetitive calculations (see Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values), and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims”)) are well-understood, routine, conventional activity, similar to the claimed limitations of the independent claims for: “acknowledges…, manages…, provides…, and notifies…”.  Furthermore, the steps for “notifies the seller, and acknowledging to the purchaser and seller” are merely presenting results of an analysis akin to Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) and are only generally linking the use of the judicial exception to a particular technological environment (see MPEP 2106.05(h)).  Therefore, independent claims 1 and 8 are not patent eligible.  
In addition, the dependent claims 2-7 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of dependent claims of: “the electronic money escrow settlement system, the first electronic server, the second electronic server, the money receipt processing unit, a delivery management server, the money transfer processing unit, an account management unit” to perform the claimed limitations, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).  Similar to the independent claims, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Also for the same reasoning as the independent claims, the additional elements of the limitations of the dependent claims, when considered individually and as an ordered combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone and the dependent claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, dependent claims 2-7 also are not patent eligible under 35 U.S.C. 101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,464,057 to Cole et al. (hereinafter referred to as Cole), in view of US 2014/0279451 to Saadat et al. (hereinafter referred to as Saadat).

In regards to claim 1, Cole discloses an electronic money escrow settlement system (method and system for escrow service for multi-currency web-based transactions, col. 1, lines 15-18; escrow service 10 has a registration module 34, a transaction module 36, and a banking module 38, col. 7, lines 1-10) comprising an escrow service server (escrow service 10, fig. 1; users register as buyers and sellers on the registration module of the escrow server via the registered exchange site, col. 2, lines 56-67) for escrow settlement (system for escrow service for multi-currency web-based transactions and supports methods of payments such as credit cards, authorized Automated Clearing House (ACH) or equivalent direct debit/credit and wire transfer payments, and all funds movements are electronic, col. 2, lines 35-55) in a transaction between a seller and a purchaser (escrow service 10 enables seller 14 and buyer 12 to conduct e-commerce business in an Internet environment and the escrow service holds the money until the seller 14 concludes the contract by supplying merchandise to the buyer 18, col. 7, lines 10-37) using different electronic money types (system for escrow service for multi-currency web-based transactions and supports methods of payments such as credit cards, authorized Automated Clearing House (ACH) or equivalent direct debit/credit and wire transfer payments, and all funds movements are electronic, col. 2, lines 35-55; in case of cross-currency deals, the amount received from a buyer 12 in buyer currency is converted to seller currency and then moved to the escrow account 24, col. 43, lines 20-22), wherein the escrow service server includes a transaction information acquisition unit (escrow service 10 has a registration module 34, a transaction module 36, and a banking module 38, col. 7, lines 1-10) that receives transaction information from a transaction site server (to escrow a transaction, the buyer 12 clicks on the escrow link at the exchange site 16 and the exchange site 16 passes the transaction information containing the transaction data and the details of the buyer 12 and seller 14 to the escrow service 10, col. 23, line 51 – col. 24, line 25) where an item is sold by the seller to the purchaser (escrow service 10 is used by buyer 12 and seller 14 to escrow transactions executed at the exchange site 16, col. 10, lines 1-14), a money receipt processing unit (escrow service 10 has a registration module 34, a transaction module 36, and a banking module 38, col. 7, lines 1-10), upon notification of the transaction information (to escrow a transaction, the buyer 12 clicks on the escrow link at the exchange site 16 and the exchange site 16 passes the transaction information containing the transaction data and the details of the buyer 12 and seller 14 to the escrow service 10, col. 23, line 51 – col. 24, line 25), acknowledges completion of a deposit of a first electronic money type (buyer selects a method of online payment and whether to execute a foreign Exchange (FX) transaction and pays for the goods to the escrow service 10 as opposed to sending the payment to the seller, col. 24, lines 12 -  67) from a purchaser account of the purchaser (payments from the buyer 12 are received in the seller’s transaction account 28 (financial institution) in the buyer currency and are recorded in the escrow service 10, col. 33, lines 1-25, fig. 31) designated by the transaction information to a first account (buyer reviews the contract on the escrow site 10 and selects the method of payment online from among multiple methods of payment, col. 24, lines 12-67) and notifies a seller terminal of the completion of the deposit of the first electronic money type into the first account (once the funds are received by the escrow service 10, the seller 14 is automatically notified by an email that deal has moved to the awaiting shipment status and the seller is prompted by the system to ship the goods and provide the shipping details to the system, col. 25, lines 1-6), and wherein the first electronic money type (all items are offered to the buyer 12 in the base currency of the seller 14, col. 27, lines 1-17) is equal to a payment for the item designated in the transaction information (buyer reviews the contract on the escrow site 10 and selects the method of payment online from among multiple methods of payment, col. 24, lines 12-67), and a money transfer processing unit (escrow service 10 has a registration module 34, a transaction module 36, and a banking module 38, col. 7, lines 1-10) notifies the seller that the transfer is completed in response to receipt of an item receipt notification from the purchaser (the seller 14 enters the tracking details of shipment so that the seller 14, buyer 12, and APM 46 can track the shipment, col. 25, lines 63-66) and in response to a payment instruction by the escrow service server (once the buyer receives the goods an inspection period begins and if the buyer does not accept or reject goods within this time the system assumes that the goods are accepted and the seller 14 is paid the due amount, col. 26, lines 1-9), wherein an amount of the second electronic money type (banking engine maintains detailed accounts for each registered buyer and seller and all FX and money settlement functions are performed within the banking engine, col. 51, lines 15-44) corresponds to a payment equivalent (in case of cross-currency deals, the amount received from a buyer 12 in buyer currency is converted to seller currency and then moved to the escrow account 24, col. 43, lines 20-22) to the first electronic money type (FX processing engine processes all FX deals done with the financial institutions for converting buyer payments to seller currency, generates FX confirmations and the Money Settlement functionality maintains DDA and Escrow accounts and all movements, col. 51, lines 45-56), wherein the second electronic money type is different from the first electronic money type (escrow service 10 functionality allows the buyer 12 to pay in one currency and the seller 14 to receive payment in a different currency, col. 52, lines 25-48) and designated for receipt by the seller in the transaction information (a contact registers as a buyer/seller and specifies a base currency and the escrow service 10 identifies the company based upon a generated company ID, a registration or tax ID and a base currency, col. 10, lines 15-48), wherein the escrow service server acknowledges a balance on the second account, (in case of cross-currency deals, the amount received from a buyer 12 in buyer currency is converted to seller currency and then moved to the escrow account 24, col. 43, lines 20-22); a first electronic money server (seller’s bank 28, fig. 1) in communication with the escrow service server (buyer’s PC 18 and seller’s PC 20 coupled over internet 22 to escrow system 10 via exchange 16 along with escrow agent 24 such as a bank, the buyer’s bank 26, the seller’s bank 28, a foreign exchange system 30, col. 7, lines 1-10, fig. 1) and a purchaser terminal (buyer’s pc 18, fig. 1), wherein the first electronic money server (buyer’s bank 26, fig. 1) manages circulation of the first electronic money type from the purchaser account associated with the purchaser terminal to the first account (each currency has one DDA account and one escrow account defined in the system that is maintained by AOM 46 with the escrow agent 24 as part of the currency maintenance function and the amount received by the bank from the buyer into the DDA account 26 is equal to the buyer payable amount, col. 45, lines 8-47, fig. 1), wherein the escrow service server receives notification of the deposit to the first account and acknowledges a balance on the first account (funds coming into the system are reconciled with funds due and the banking mechanism moves the funds to a separate DDA account, col. 50, lines 9-27); and a second electronic money server (buyer’s bank 26, fig. 1) in communication with the escrow service server and a seller terminal (buyer’s PC 18 and seller’s PC 20 coupled over internet 22 to escrow system 10 via exchange 16 along with escrow agent 24 such as a bank, the buyer’s bank 26, the seller’s bank 28, a foreign exchange system 30, col. 7, lines 1-10, fig. 1), wherein the escrow service server provides instructions to complete money transfer to the second electronic money server (escrow service 10 maintains a payment schedule for each seller and sellers are paid by for the shipments inspected and accepted by the buyer 12, col. 40, lines 39-64), but fails to disclose wherein the second electronic money server manages circulation of the second electronic money type from the second account to the seller account associated with the seller terminal.
Saadat, in the related field of escrow payment system for transactions, teaches wherein the second electronic money server (payment processor server 160 may be a financial institution or any other service capable of processing and/or transferring funds, para. 0081) manages circulation of the second electronic money type (payment processor server 160 executes a sub-account management module 720 that manages sub-accounts; and Payment processor server 160 executes funds transfer module 730 to transfer funds to, or from, a sub-account to a general account, along with requests to transfer funds between internal accounts and external or third-party accounts, paras. 0098-0099para. 0098) from the second account to the seller account associated with the seller terminal (EPS server sends credit instruction to payment processor server at S923 and at S924 payment processor server initiates disbursement of sub-account funds to seller, paras. 0128-0131, fig. 9C).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the system of Cole with the ability to utilize a second server to manage circulation of the second electronic money from the second account to the seller account.  The motivation for doing so would have been to use a payment processor server to process requests to transfer funds between internal accounts and external or third-party accounts (Saadat, paras. 0098-0099).

In regards to claim 2, modified Cole discloses the electronic money escrow settlement system according to claim 1, and further discloses wherein the transaction information includes purchaser information, seller information, and item information (the system brings up a contract session for the particular transaction with a Product Information screen 204 showing all the details of the transaction from the exchange site 16 displayed, such as the buyer details including buyer currency 206, seller details including seller currency 208, 'Ship To' details 210, item code 212, item description 214, unit price 216, number of items (quantity) 218, total goods cost 220, and total taxes 222, col. 28, lines 31-49, fig. 25), and the money receipt processing unit uses the purchaser information, the seller information, and the item information to notify the purchaser of an amount of the first electronic money type (The Financial Information screen 226 displays the financial details of the contract, such as method of payment 228, total goods cost 220, total taxes 222, shipment 55 cost 230, escrow fees, inspection days 234 and the buyer payable amount (total amount due from the buyer 12), col. 28, lines 52-66, fig. 26) that is to be transferred to the first account from the purchaser account (FIG. 27 shows an example of a Payment Confirmation (from Buyer 12) GUI screen 248 for the buyer 12 only to confirm the total payment amount in real-time executable rates for the transaction in the buyer currency, col. 29, lines 62 – col. 30, line 8) and to determine whether an amount of the first electronic money type that has been deposited to the first account is correct (AOM 46 enters the amount received by the bank (DDA Account) and updates the deal with buyer payment status as 55 "Received" and buyer payment received amount and the payment processing P/L with the system calculating the amounts using pre-defined formulae and updates the database, col. 33, lines 53-58).

In regards to claim 4, modified Cole discloses the electronic money escrow settlement system according to claim 1, and further discloses wherein the electronic money escrow settlement system acquires delivery information (once the buyer receives the goods an inspection period begins and if the buyer does not accept or reject goods within this time the system assumes that the goods are accepted and the seller 14 is paid the due amount, col. 26, lines 1-9) of the item from a delivery management server that manages delivery of the item (the seller 14 enters the tracking details of shipment so that the seller 14, buyer 12, and APM 46 can track the shipment, col. 25, lines 63-66), and when failing to receive the item receipt notification from the purchaser, the money transfer processing unit sends instructions to transfer to the seller account the amount of the second electronic money type corresponding to the payment equivalent under a predetermined payment condition subsequent to an elapse of a predetermined period after confirmation of receipt of the item in reference to the delivery information from the delivery management server (once the buyer receives the goods an inspection period begins and if the buyer does not accept or reject goods within this time the system assumes that the goods are accepted and the seller 14 is paid the due amount, col. 26, lines 1-9), but fails to disclose send to the second electronic money server to transfer to the seller account.
Saadat, in the related field of escrow payment system for transactions, teaches send to the second electronic money server (payment processor server 160 executes a sub-account management module 720 that manages sub-accounts; and Payment processor server 160 executes funds transfer module 730 to transfer funds to, or from, a sub-account to a general account, along with requests to transfer funds between internal accounts and external or third-party accounts, paras. 0098-0099para. 0098) to transfer to the seller account (EPS server sends credit instruction to payment processor server at S923 and at S924 payment processor server initiates disbursement of sub-account funds to seller, paras. 0128-0131, fig. 9C).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the system of Cole with the ability to utilize a second server to manage circulation of the second electronic money from the second account to the seller account.  The motivation for doing so would have been to use a payment processor server to process requests to transfer funds between internal accounts and external or third-party accounts (Saadat, paras. 0098-0099).

In regards to claim 8, Cole discloses an electronic money escrow settlement method (method and system for escrow service for multi-currency web-based transactions, col. 1, lines 15-18; escrow service 10 has a registration module 34, a transaction module 36, and a banking module 38, col. 7, lines 1-10) executed in an escrow service server (escrow service 10, fig. 1; users register as buyers and sellers on the registration module of the escrow server via the registered exchange site, col. 2, lines 56-67) for processing electronic money for escrow settlement in a transaction (escrow service 10 enables seller 14 and buyer 12 to conduct e-commerce business in an Internet environment and the escrow service holds the money until the seller 14 concludes the contract by supplying merchandise to the buyer 18, col. 7, lines 10-37), the electronic money escrow settlement method (escrow service 10 has a registration module 34, a transaction module 36, and a banking module 38, col. 7, lines 1-10) comprising: receiving transaction information from a transaction site server (to escrow a transaction, the buyer 12 clicks on the escrow link at the exchange site 16 and the exchange site 16 passes the transaction information containing the transaction data and the details of the buyer 12 and seller 14 to the escrow service 10, col. 23, line 51 – col. 24, line 25) where an item is sold by a seller to a purchaser (escrow service 10 is used by buyer 12 and seller 14 to escrow transactions executed at the exchange site 16, col. 10, lines 1-14); acknowledging to the purchaser and seller, when notified of the transaction information by the escrow service server (to escrow a transaction, the buyer 12 clicks on the escrow link at the exchange site 16 and the exchange site 16 passes the transaction information containing the transaction data and the details of the buyer 12 and seller 14 to the escrow service 10, col. 23, line 51 – col. 24, line 25), completion of a deposit of a first electronic money type (buyer selects a method of online payment and whether to execute a foreign Exchange (FX) transaction and pays for the goods to the escrow service 10 as opposed to sending the payment to the seller, col. 24, lines 12 -  67) from a purchaser account associated with a purchaser (payments from the buyer 12 are received in the seller’s transaction account 28 (financial institution) in the buyer currency and are recorded in the escrow service 10, col. 33, lines 1-25, fig. 31) designated by the transaction information to a first account (buyer reviews the contract on the escrow site 10 and selects the method of payment online from among multiple methods of payment, col. 24, lines 12-67), wherein the first electronic money type (all items are offered to the buyer 12 in the base currency of the seller 14, col. 27, lines 1-17) is equal to the payment designated in the transaction information (buyer reviews the contract on the escrow site 10 and selects the method of payment online from among multiple methods of payment, col. 24, lines 12-67), wherein the escrow service server acknowledges a balance on the first account (funds coming into the system are reconciled with funds due and the banking mechanism moves the funds to a separate DDA account, col. 50, lines 9-27), and a first electronic money server (seller’s bank 28, fig. 1) manages circulation of the first electronic money type from the purchaser account to the first account (each currency has one DDA account and one escrow account defined in the system that is maintained by AOM 46 with the escrow agent 24 as part of the currency maintenance function and the amount received by the bank from the buyer into the DDA account 26 is equal to the buyer payable amount, col. 45, lines 8-47, fig. 1); and transferring a second electronic money type from a second account (in case of cross-currency deals, the amount received from a buyer 12 in buyer currency is converted to seller currency and then moved to the escrow account 24, col. 43, lines 20-22) to a seller account (escrow service 10 maintains a payment schedule for each seller and sellers are paid by for the shipments inspected and accepted by the buyer 12, col. 40, lines 39-64) and notifying the seller that the transfer is completed in response to receipt of an item receipt notification from the purchaser (the seller 14 enters the tracking details of shipment so that the seller 14, buyer 12, and APM 46 can track the shipment, col. 25, lines 63-66) and in response to a payment instruction by the escrow service server (once the buyer receives the goods an inspection period begins and if the buyer does not accept or reject goods within this time the system assumes that the goods are accepted and the seller 14 is paid the due amount, col. 26, lines 1-9), wherein an amount of the second electronic money type (banking engine maintains detailed accounts for each registered buyer and seller and all FX and money settlement functions are performed within the banking engine, col. 51, lines 15-44) corresponds to a payment equivalent to the first electronic money type (FX processing engine processes all FX deals done with the financial institutions for converting buyer payments to seller currency, generates FX confirmations and the Money Settlement functionality maintains DDA and Escrow accounts and all movements, col. 51, lines 45-56), wherein the second electronic money type is different from the first electronic money type (escrow service 10 functionality allows the buyer 12 to pay in one currency and the seller 14 to receive payment in a different currency, col. 52, lines 25-48) and designated for receipt by the seller in the transaction information (a contact registers as a buyer/seller and specifies a base currency and the escrow service 10 identifies the company based upon a generated company ID, a registration or tax ID and a base currency, col. 10, lines 15-48), wherein the escrow service server acknowledges a balance on the second account (each currency has one DDA account and one escrow account defined in the system that is maintained by AOM 46 with the escrow agent 24 as part of the currency maintenance function and the amount received by the bank from the buyer into the DDA account 26 is equal to the buyer payable amount, col. 45, lines 8-47, fig. 1), and a second electronic money server (buyer’s bank 26, fig. 1); but fails to disclose wherein a second electronic money server manages circulation of the second electronic money from the second account to the seller account.
Saadat, in the related field of escrow payment system for transactions, teaches wherein a second electronic money server (payment processor server 160 may be a financial institution or any other service capable of processing and/or transferring funds, para. 0081) manages circulation of the second electronic money (payment processor server 160 executes a sub-account management module 720 that manages sub-accounts; and Payment processor server 160 executes funds transfer module 730 to transfer funds to, or from, a sub-account to a general account, along with requests to transfer funds between internal accounts and external or third-party accounts, paras. 0098-0099para. 0098) from the second account to the seller account (EPS server sends credit instruction to payment processor server at S923 and at S924 payment processor server initiates disbursement of sub-account funds to seller, paras. 0128-0131, fig. 9C).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the system of Cole with the ability to utilize a second server to manage circulation of the second electronic money from the second account to the seller account.  The motivation for doing so would have been to use a payment processor server to process requests to transfer funds between internal accounts and external or third-party accounts (Saadat, paras. 0098-0099).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cole, in view of Saada, and further in view of US 2007/0027792 to Smith (hereinafter referred to as Smith).

In regards to claim 3, Cole discloses the electronic money escrow settlement system according to claim 1, and further discloses wherein the electronic money escrow settlement system acquires shipment information of the item (when goods are received and approved the system moves a certain amount of the seller’s funds from the escrow account 24 to the system transaction account prior to delivery to the seller, col. 50, lines 9-27) from a delivery management server that manages delivery of the item (the seller 14 enters the tracking details of shipment so that the seller 14, buyer 12, and APM 46 can track the shipment, col. 25, lines 63-66), and when failing to acquire the shipment information of the item from the delivery management server after notification of the completion of the deposit from the money receipt processing unit to the seller terminal (once funds are received by the escrow service 10, the seller is automatically notified that the deal has moved to an awaiting shipment status and the seller is prompted by the system to ship the goods, col. 25, lines 1-23), the money receipt processing unit sends instructions to the first electronic server to return the first electronic money type to the purchaser account (in case the deal is cancelled after the receipt of funds, the buyer 12 is given a full refund, col. 36, lines 15-44; system creates a settlement record for each buyer 12 by currency and site with the buyer paid date and buyer refund settlement amount and instructs the banking module 38 to pay the buyer 12 the buyer refund settlement amount by currency and by site along with the payment instructions, col. 44, lines 27-63) from which the deposit to the first account was completed under a predetermined money-back condition (if the seller does not ship, the buyer 12 gets the buyer’s money back, col. 25, lines 7-23), but fails to disclose subsequent to an elapse of a predetermined period.
Smith, in the related field of online auction systems, teaches subsequent to an elapse of a predetermined period (if the auction server determines the seller has failed to ship the item within the specified period the seller forfeits his deposit, para. 0074).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the system of Cole with the ability to provide a refund when shipping confirmation is not received subsequent to an elapse of a predetermined period of time.  The motivation for doing so would have been to cancel a transaction when the seller fails to ship an item (Smith, para. 0074).

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and would be allowable if rewritten to overcome the rejections under 35 U.S.C. 101 set forth in this Office Action.
  
The following is a statement of reasons for the indication of allowable subject matter of dependent claim 5 over the prior art.  
The closest prior art of record is US 7,464,057 to Cole et al. (hereinafter referred to as Cole), US 2007/0027792 to Smith (hereinafter referred to as Smith), US 2014/0279451 to Saadat et al. (hereinafter referred to as Saadat), US 10055715 to Grassadonia et al. (hereinafter referred to as Grassadonia), and US 2014/0337183 to Li et al. (hereinafter referred to as Li).  Allowable subject matter is indicated because none of the prior art of record, alone or in combination, appears to teach or fairly suggest or render obvious the combination set forth in independent claims 1, 9, and 15.  For dependent claim 8, the prior art of Cole, Smith, Grassadonia, and Li specifically do not disclose: wherein the electronic money escrow settlement system further comprising an account management unit that manages the first and second accounts, wherein the account management unit executes a process of at least one of paying out the first or the second electronic money type from the first account or the second account, respectively, of which the balance exceeds a set upper limit value or adding the first or second electronic money type to the first account or the second account, respectively, of which the balance falls below a set lower limit value, wherein the upper and lower limit values are based on a purchase price of the item, wherein the set upper limit value is greater than the purchase price and the set lower limit value is below the purchase price.  Claims 6 and 7 are deemed objected to as being dependent upon a rejected base claim pursuant to their dependency on claim 5. 

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been fully considered by the Examiner. Applicant’s arguments and amended claims have been considered with respect to the previous rejections of claims 1-8 pursuant to 35 USC 112(b) and the previous rejections are withdrawn.
Applicant’s arguments with respect to the rejection of claims 1-8 under 35 USC 101 have been fully considered by the Examiner. However, the Examiner does not find the Applicant’s arguments persuasive, and therefore the rejections of claims 1-8 under 35 USC 101 are maintained.  The Applicant argues on page 8 of their Remarks that the claimed invention overcomes the problems of insecure and unreliable transactions associated with financial transactions using different currencies.  The Applicant also argues on pages 9-12 of their Remarks that under Step 2A of the 2019 PEG, the claims do not recite an abstract idea because the claims provide a practical application by providing a technical improvement over the prior art that enables secure and reliable financial transactions between a purchaser and a seller of an item that utilizes different types of electronic money by transforming a first electronic money into a second electronic money.  
Examiner respectfully disagrees with Applicant’s argument.  Under Step 1 of the 2019 PEG, the claims are directed to the statutory category of a process and under Step 2A, Prong 1 of the 2019 PEG, the claims do fall under the abstract idea of Certain Method of Organizing Human Activity such as commercial or legal interactions including agreements in the form of contracts and business relations.  Conducting an escrow transaction between a buyer and seller is a contractual agreement.  As stated in the above office action, if a claim limitation, under its broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Utilizing different types of electronic money to complete a transaction between a buyer and seller is an improvement to a business method and is not an improvement to the functioning of a computer, or to any other technology or technical field.  An electronic money escrow settlement system used to complete a transactions between a buyer and seller using two different types of currency is executing instructions to implement the abstract idea on a computer.  This is interpreted by the Examiner as using a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)) and limits the judicial exception to a particular environment (See MPEP 2106.05(h)).  The additional elements of “an electronic money escrow settlement system comprising an escrow servicer server that includes a transaction information acquisition unit, a money receipt processing unit, and a money transfer processing unit; a transaction site server, a seller terminal, a first electronic money server in communication with the escrow service server and a purchase terminal, and a second electronic money server in communication with the escrow service server and a seller terminal” are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  There is no improvement to the claimed computer elements or any other technology.  Therefore the limitation does not meet the criteria or considerations as indicative of integration into a practical application.
With respect to the Applicant’s arguments regarding the previous rejection of independent claims 1-8 under 35 USC 102 and 35 USC 103, the Applicant argues that the prior art fails to disclose the limitations of the amended claims.  Applicant’s arguments are moot in view of new grounds of rejection required by the Applicant’s amendments. As referenced above in the examiner’s art rejections pursuant to 35 USC § 103, the combination of Cole and Saadat teaches all of the limitations of amended independent claims 1 and 8.  
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Furche et al. (US 2017/0293912) teaches a method and system for exchange of different classes of value tokens.
German et al. (US 7,765,148) teaches a method and system for facilitating payment of an online auction transaction using an intermediary.
Kisbye (US 2010/0235288) teaches a system that enables complex national and international multilateral swaps of goods over a network using an internal unit of account.
Digrigoli et al. (US 10,002,354) teaches multi currency exchanges between participants.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P. S./
Examiner, Art Unit 3695
3/7/2022


/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
March 7, 2022